Citation Nr: 1548615	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1963 and from December 1963 to October 1966.  He had additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for PTSD as new and material evidence had not been submitted.

In November 2008, the Veteran testified before a decision review officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In an August 2013 decision the Board reopened and remanded the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, for further development.  

In October 2015 the Veteran's representative submitted a motion to advance this case on the docket which was granted by the undersigned Veterans Law Judge on October 21, 2015.  Hence this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board must ensure that the development requested in its remands is performed.  See Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  

The VA March 2014 examination to address the etiology of the Veteran's claimed psychiatric disorder was conducted by a psychologist, not a psychiatrist and psychological testing was not conducted.  The Board finds that this is substantial compliance with the remand, as a psychologist has the expertise to conduct pertinent testing and the need for any further psychological testing is a medical determination and not a legal one.  The determination that the Veteran did not exhibit PTSD is supported in the examination report.  However, the examiner was tasked with determining the etiology of any other psychiatric disability present and this was not done in a manner sufficient for adjudication purposes.  

The March 2014 VA examiner seems to suggest that current psychiatric disability (major depressive disorder) is due in large part to the recent death of the Veteran's wife and the resulting financial and familial strain.  There is reference to the lengthy history of psychiatric pathology with a diagnosis of anxiety disorder in 2005 and major depressive disorder in 2009 (the Veteran described problems with feeling down and having trouble sleeping, along with memory problems dating back to as early as 2002).  However, it is not clarified whether psychiatric disability other than PTSD is related to service.  Additionally, the March 2014 VA examiner noted significant medical issues including diabetes, gout, osteoarthritis, knee joint replacement and cardiomyopathy as relevant to the understanding of his mental diagnosis.  An October 2013 mental health note reflects the Veteran complained of significant medical issues, including diabetes, gout, arthritis, shoulder and knee issues, and included Axis IV stressors of medical issues in conjunction with its Axis I diagnosis of Major Depression.  

The Veteran is service connected for coronary artery disease, left knee DJD with total knee replacement, and diabetes (with complications that include peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and genitourinary problems).  In light of the evidence, secondary service connection should addressed by the examiner.  

Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records.  

2.  Thereafter, the case should be referred to the March 2014 VA examiner (or if unavailable, another VA psychologist or psychiatrist) for an addendum opinion.  The claims file and a copy of this remand should be provided to the psychologist.

For each psychiatric disability other than PTSD diagnosed since the date of claim (March 2005), the examiner should indicate whether it is an accurate diagnosis, and if so, whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  

If not, is it at least as likely as not (50 percent probability or more) that that any psychiatric disability present since March 2005 is caused or aggravated by his service connected disabilities (currently shown to include DJD of the left knee post TKA, coronary artery disease, and diabetes (to include its complications of peripheral neuropathy of bilateral upper and lower extremities and genitourinary symptoms)?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The report should include a complete rationale for all opinions expressed. If an additional examination is deemed necessary, one should be accomplished. 

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

